DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The Information Disclosure Statement(s) submitted December 17, 2020 is/are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement(s) is/are being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
Page 6, line 23 recites “the water on longer flows back” and it appears the word “on” is a typo which should recite “no”.
Appropriate correction is required.

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
Claim 1, line 13 recites “the two sides of a top of the pump body” and “the two sides” lacks proper antecedent basis. The claim does not previously introduce “two sides”. If the word “the” was deleted, then the objection would be overcome. 
Claims 2-10 depend from claim 1 and are objected to for depending from an objected claim.
Claim 9, line 4 recites “the front flange of the motor” however “the front flange” lacks proper antecedent basis. Neither claim 9 nor claim 1 introduce “a front flange of the motor”. Claim 3 introduces “a front flange of the motor”, however claim 9 depends from claim 1. 
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H11-294368 to Shimokawa (a machine translation will be referred to herein) in view of JP S61-126098 to an Unknown inventor (a machine translation will be referred to herein) and in further view of US 9,903,388 to Tsuruda.
In Reference to Claim 1
Shimokawa teaches:
	A multipurpose transfer pump free of secondary water filling, wherein the multipurpose transfer pump free of secondary water filling comprises: 
	a cover plate (right wall of casing 4 in Figure 1), a pump body (3, 6, left side of casing 4), an impeller (12), a pump body flange (not numbered, end of motor casing attached to pump body, see annotated Figure 1 below) and a motor (1), 
	the pump body flange is provided at an end portion (right side of the motor in Figure 1), 
	the pump body is provided on a front surface (right side of flange for motor 1, see Figure 1) of the pump body flange, 
	a volute chamber (11) corresponding to the impeller is provided in a back surface of the pump body in an inwards recessed manner, 
	the impeller is provided in the volute chamber and is concentrically fixed on a rotating shaft (2) of the motor, 
	a volute tongue part (not numbered, see annotated Figure 17 below) tangent to the impeller is provided at a top of the volute chamber, 
	a liquid storage chamber (18) enclosing the volute chamber and a gas-liquid separation chamber (20) located above the liquid storage chamber are provided in a front surface (in the portion of casing 4 which is part of the pump body) of the pump body in an inwards recessed manner, 
	a water inlet pipe joint (16) and a water outlet pipe joint (21) which extend upwardly towards outer sides are provided on a top of the pump body, 
	two partition plates (not numbered, walls leading from inlet 16 to hole 10, see Figure 14) are provided in the gas-liquid separation chamber to form a water suction cavity (17) communicated with the water inlet pipe joint and the volute chamber, 
	a drainage outlet (14) communicated with the gas-liquid separation chamber is provided in the volute chamber, the drainage outlet and the water suction cavity are located on the two sides of the volute tongue part, 
	the cover plate is provided on the front surface of the pump body to seal the liquid storage chamber, the gas-liquid separation chamber and the water suction cavity (see paragraphs 2, 11, and 19 and Figures 1, 9, 14, and 17).

    PNG
    media_image1.png
    593
    758
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    663
    727
    media_image2.png
    Greyscale

______________________________________

    PNG
    media_image3.png
    736
    660
    media_image3.png
    Greyscale

	Regarding the drainage outlet, the drainage outlet is on the right side of the volute tongue part in Figure 17, and both are beneath where the opening (7) in partition plate 6 would connect to casing 3 (see annotated Figure 9 below). The water suction cavity (17) extends along the upper left side of the casing 4 in Figure 14, which is to the left of where the opening (7) would connect to the casing 3 when the pump body is assembled (see Figure 9). Therefore, the drainage outlet and water suction cavity would be located on two, opposite sides of the volute tongue part.

    PNG
    media_image4.png
    725
    730
    media_image4.png
    Greyscale

Shimokawa fails to teach:
	A water filling plug, the water inlet pipe joint and water outlet pipe joint extend obliquely and are provided on two sides of a top of the pump body, and the water filing plug is mounted on the pump body in a threaded manner. The examiner notes Shimokawa teaches water is “injected” into the pump body to perform priming, but does not mention a how the water is injected (see paragraph 9, line 2). 
Unknown teaches:
	A water pump having a pump body (1) with a water inlet pipe joint (19) and a water outlet pipe joint (22), wherein the water inlet pipe joint and water outlet pipe joint extend obliquely and are provided on two sides of a top of the pump body (see page 1, lines 2-5, page 2, lines 11-14 and Figure 2). 

    PNG
    media_image5.png
    444
    488
    media_image5.png
    Greyscale

Tsuruda teaches:
	A pump (20) comprising a pump body (37) having a water filling plug (48), wherein the water filling plug is mounted on the pump body in a threaded manner (see column 6, lines 3-6 and Figure 1). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Shimokawa by re-positioning the water inlet pipe joint to be on the side wall to extend obliquely with respect to the water outlet pipe joint as taught by Unknown as both references are directed to self-priming pumps, and which would yield predictable results. In this case, the predictable result would be an inlet mounted on the side rather than the top of the pump body. 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Shimokawa by adding a threaded water filling plug to the pump body as taught by Tsuruda as both references are directed to self-priming pumps, and for the purpose of being able to inject water into the pump to prime the pump (column 8, lines 52-62 of Tsuruda).
In Reference to Claim 2#
Shimokawa as modified by Unknown and Tsuruda teaches:
	The multipurpose transfer pump free of secondary water filling of claim 1, wherein the water inlet pipe joint and the water outlet pipe joint are distributed in a V-shaped manner (see annotated Figure 2 of Unknown with the rejection of claim 1). 
In Reference to Claim 8#
Shimokawa as modified by Unknown and Tsuruda teaches:
	The multipurpose transfer pump free of secondary water filling of claim 1, wherein the cover plate is fixed on the pump body through a second screw. Shimokawa shows the casing 4 is attached to the casing 3 via screws contained in flanges (see Figures 1 and 9). 

    PNG
    media_image6.png
    631
    426
    media_image6.png
    Greyscale

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H11-294368 to Shimokawa as modified by JP S61-126098 to Unknown and US 9,903,388 to Tsuruda as applied to claim 1 above, and further in view of JP 2003240125 to Kasai.
In Reference to Claim 7
Shimokawa as modified by Unknown and Tsuruda teaches:
	The multipurpose transfer pump free of secondary water filling of claim 1, comprising the pump body flange and the pump body.
Shimokawa as modified by Unknown and Tsuruda fails to teach:
	An O-ring gasket is provided between the pump body flange and the pump body.
Kasai teaches:
	A pump (1) comprising a motor with a pump body flange (30), a pump body (10), and an O-ring gasket (39) provided between the pump body flange and the pump body (see page 4, lines 15-25, 50-51, and Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Shimokawa as modified by Unknown and Tsuruda by adding an O-ring gasket between the pump body flange and pump body as taught by Kasai as both references are directed to pumps having casing, and for the purpose of sealing the space between the pump body flange and pump body to prevent leakage.

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP H11-294368 to Shimokawa as modified by JP S61-126098 to Unknown and US 9,903,388 to Tsuruda as applied to claim 1 above, and further in view of US 7,537,439 to Pohler.
In Reference to Claim 10
Shimokawa as modified by Unknown and Tsuruda teaches:
	The multipurpose transfer pump free of secondary water filling of claim 1, comprising the pump body flange.
Shimokawa as modified by Unknown and Tsuruda fails to teach:
	A handle is provided on the pump body flange. 
Pohler teaches:
	A pump (100) comprising a pump body flange (150, 152) and a handle (190) is provided on the pump body flange (see column 5, lines 1-10, and Figure 4).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Shimokawa as modified by Unknown and Tsuruda by adding a handle to the pump body portion as taught by Pohler as both references are directed to pumps having casing portions, and for the purpose of being able to balance the pump during transportation (column 3, lines 11-14 of Pohler).

Allowable Subject Matter
Claims 3-6 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art of record fails to teach a limiting pressure ring provided behind a front bearing in a bearing mounting groove of a front flange of the motor as recited in claim 3. Tsuruda teaches a bearing mounting groove in a front flange of the motor with a front bearing, however Tsuruda fails to teach a limiting pressure ring behind the front bearing.
Claim 4 depends from claim 3 and contains its limitations and therefore would be allowable for the same reason.
The prior art of record fails to teach a set screw pointing to the surface of the rotating shaft and the impeller is a toothed structure impeller as recited in claim 5. 
Shimokawa shows the impeller is bladed and mounted on the end of the shaft directly without a set screw.
The prior art of record fails to teach a sealing gasket is provided between the cover plate and the pump body as recited in claim 6. Shimokawa teaches a sealing gasket (5), however the sealing gasket is located between two sections (3 and half of casing 4) of the casing, and the cover plate (other half of casing 4) is integral with the pump body.
	The prior art of record fails to teach both a third screw connected with the pump body flange and the pump body, and a fourth screw penetrating through the pump body flange and connected with a front flange of the motor as recited in claim 9. Shimokawa teaches a third screw connecting the pump body and pump body flange, however Shimokawa fails to teach the motor having both a pump body flange and a front flange. The motor of Shimokawa only has one flange. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JP 2014190220 to Unno teaches a pump having water inlet and outlet pipe joints which extend obliquely and a pump body having a gas-liquid separation chamber. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON GREGORY DAVIS whose telephone number is (571)270-3289. The examiner can normally be reached M, Tu: 8:00-5:30, W, Th: 8:00-5:00, F: 8:00-11:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON G DAVIS/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799